                            United States District Court
                                      for the
                            Southern District of Florida

Alberto Gomez, Petitioner                 )
                                          )
v.                                        )
                                            Civil Action No. 16-24435-Civ-Scola
                                          )
United States of America, Respondent      )
                                          )

     Order Adopting Magistrate Judge’s Report And Recommendation
       This case was referred to the United States Magistrate Judge for a ruling
on all pre-trial, nondispositive matters and for a report and recommendation
on any dispositive matters. (Order, ECF No. 3.) On July 6, 2019, Judge Lisette
M. Reid issued a report, recommending that Petitioner Alberto Gomez’s motion
to vacate under 28 U.S.C. § 2255 be denied. (Report of Magistrate J., ECF No.
39.) Gomez has timely filed objections to the report (Pet’r’s Reply., ECF No. 40).
       The Court has considered—de novo—Judge Reid’s report, Gomez’s
objections, the record, and the relevant legal authorities. After careful review,
the Court agrees with Judge Reid’s report and recommendation that Gomez’s
petition be denied.
       In his memorandum in support of his amended motion to vacate, Gomez
maintains his sentence should be vacated because (1) he was denied effective
assistance of counsel in pleading guilty; (2) the evidence was insufficient to
support his conviction; (3) the Court erred in calculating the loss amount; and
(4) the Court imposed a sentence that was unreasonable. (Pet’r’s Mem., ECF
No. 21.) The Court agrees with Judge Reid’s recommendation and concludes
Gomez’s claims all either lack merit or are not cognizable under § 2255.
       The Court affirms and adopts Judge Reid’s report and recommendation
(ECF No. 39), denying Gomez’s amended motion to vacate under 28 U.S.C. §
2255 (ECF No. 20). The Court also adopts Judge Reid’s recommendation not to
issue a certificate of appealability with respect to any of the issues raised in
Gomez’s petition. Finally, the Court directs the Clerk to close this case. Any
pending motions are denied as moot.
      Done and ordered at Miami, Florida, on August 26, 2019.


                                             _______________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
